In re Brown, William; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. S, No. 97-5927; to the Court of Appeal, Fifth Circuit, No. 00-KH-1313.
Granted for the sole purpose of transferring the application to the district court for enforcement of its order of November 10, 1999 in which it ordered relator supplied with a copy of transcripts, if it has not done so already. The district court is directed to provide this Court with a copy of its ruling.